Title: From Alexander Hamilton to James Brown, John Graham, and George Pickett, 27 August 1791
From: Hamilton, Alexander
To: Brown, James,Graham, John,Pickett, George


Treasury DepartmentAugt 27 1791
Sir
I learn, with real regret, the disappointment you experienced in your intended subscriptions to the Bank of the United States. It was very much my wish that the property in the Stock of that Bank should be generally diffused throughout the States.
But its not having been foreseen, any where, that so rapid a subscription would take place, has been the cause that adequate provisions were not made in the law: which might have been favorable to greater distribution.
I am sorry to be obliged to add that I do not at present perceive any mode by which the object of your letter may be attained.
With great consideration,   I am, Gentlemen,   Your obed Servant
A Hamilton Messrs Geo Picket, John Graham & James Brown,Richmond
